Warren E. Burger: We will hear arguments next in 79-1, American Export Lines v. Alvez. Mr. Carr, I think you may proceed whenever you are ready.
Stephen K. Carr: Thank you, sir. Mr. Chief Justice, and may it please the Court. The issue before this Court today is a simple one. It is whether the wife of a harbor worker, a so-called substitute or Sieracki seaman is entitled to seek non-pecuniary or sometimes called sentimental damages for loss of society or consortium occasioned by her husband's injury, when the traditional admiralty view as expressed by Congress in all the applicable maritime statutes precludes such a right, and especially when the wife of a blue-water seaman is denied such a right under the Jones Act. This case is here on a petition for writ of certiorari to the New York State Court of Appeals which in a five-to-one decision granted Juanita Alvez the right to sue for her husband's loss of consortium occasioned by his injury.
William H. Rehnquist: Do you think this is a final decision for purposes of our jurisdiction?
Stephen K. Carr: Yes, I believe it is, Your Honor. I believe --
William H. Rehnquist: All the New York Court of Appeals said was that you shouldn't have denied the motion to intervene. No damages have been awarded.
Stephen K. Carr: Well --
William H. Rehnquist: No determination of negligence has been awarded.
Stephen K. Carr: At that time that was the case, sir. I might update the Court on subsequent facts, however. Since the decision of the New York Court of Appeals, this case proceeded to trial just two weeks ago, and at that trial Juanita Alvez was permitted to join her husband as a co-plaintiff. During the trial, there was testimony from the plaintiff himself that he had been a blue-water seaman for 26 years and had spent the last 14 of those years as a boatswain in the highest unlicensed rating in the deck department. Mr. Alvez testified that because of union regulations he had to take his vacation in 1972, the year of this accident, and that during that vacation time decided to moonlight as a lasher, not as a seaman.
William H. Rehnquist: This is all testimony that was brought out at the trial two weeks ago?
Stephen K. Carr: Yes, sir.
William H. Rehnquist: But don't we have to take the case as it comes to us from the New York Court of Appeals which rendered its decision sometime previously to two weeks ago?
Stephen K. Carr: Yes, sir. But that decision of the New York Court of Appeals decided the issue as far as Mrs. Alvez is concerned concerning her right to sue for loss of consortium. As a practical matter, the court during the trial submitted separate interrogatories to the jury so that in the event this Court decided she was not entitled to sue for loss of consortium, the award that the jury gave her could be remanded at a later date.
Thurgood Marshall: Mr. Carr, can that case come up here?
Stephen K. Carr: That case can eventually come up here, Your Honor, on other grounds --
Thurgood Marshall: Well, how could we decide one part and then any other part?
Stephen K. Carr: Well, as far as the loss of consortium claim is concerned, I submit it is a final decision and one which this Court must face at this stage.
Potter Stewart: It came to the Court of Appeals as a certified question, did it not?
Stephen K. Carr: It did, sir.
Potter Stewart: As a separate and the only federal question in the case?
Stephen K. Carr: Yes, sir.
Potter Stewart: Correct?
Stephen K. Carr: Yes, sir.
Potter Stewart: And the Court of Appeals recognized that it was governed exclusively by federal law and that it was the only --
Stephen K. Carr: The only federal question before it.
Potter Stewart: -- the only federal question that has been raised in this case and as such separable and unique.
Stephen K. Carr: That's correct, Your Honor.
Thurgood Marshall: But they couldn't wait?
Stephen K. Carr: Pardon me?
Thurgood Marshall: They couldn't wait for us to decide it?
Stephen K. Carr: Who couldn't wait, Your Honor?
Thurgood Marshall: The court.
Stephen K. Carr: The Court of Appeals?
Thurgood Marshall: Or the petitioner -- no, the trial court, or the petitioner, or anybody else.
Stephen K. Carr: Well --
Thurgood Marshall: Because you have got a judgment here that depends on what we say later on.
Stephen K. Carr: The trial court took that into consideration and felt that the record would be reserved by the expedient it chose of submitting Juanita Alvez's claim to the jury separately.
Thurgood Marshall: Yes, that is what I mean.
Stephen K. Carr: So that her claim would be intact upon its presentation to the Supreme Court.
Potter Stewart: And you're telling us that in a trial a couple of weeks ago the jury returned a verdict for the plaintiff on that claim?
Stephen K. Carr: Yes, sir. At the trial two weeks ago, Alvez himself received a verdict from the jury on the sole issue that was given to the jury of unseaworthiness in the sum of $1 million. That verdict was reduced by 50 percent for his contributory negligence. The separate issue of Juanita Alvez's loss of consortium was also submitted to the jury after the testimony concerning loss of society and other effects that her husband's injury had had on her marriage. The jury awarded Juanita Alvez $100,000 for loss of consortium, the non-pecuniary aspect of her damages, and reduced that by 50 percent also by virtue of her husband's contributory negligence.
Potter Stewart: The jury effected this reduction in both cases?
Stephen K. Carr: The jury effected this reduction under the instruction of the court in specific special interrogatories.
Potter Stewart: Comparative contributory negligence.
Stephen K. Carr: Yes, sir.
Potter Stewart: And judgment was entered on those verdicts?
Stephen K. Carr: Judgement has been entered on those verdicts.
Thurgood Marshall: I just have problems with the same case being in two courts at the same time. I mean my old law school bringing up, I am in trouble with that. Now, should we let this verdict that she has color our thinking?
Stephen K. Carr: Well --
Thurgood Marshall: Should we ignore it if we could?
Stephen K. Carr: I think that the verdict has to in some way color the Court's thinking. I think --
Warren E. Burger: Is the verdict consistent with what the Court of Appeals of the State of New York decided?
Stephen K. Carr: Yes, the Court of Appeals decided that she did have a right to seek non-pecuniary damages.
Warren E. Burger: The jury was instructed under the majority opinion of that case, wasn't it?
Stephen K. Carr: Indeed it was, sir.
Warren E. Burger: Then what is left for us to decide at this stage in this case?
Stephen K. Carr: What is left for this Court to decide is whether in fact she had the right in the first place to seek consortium damages of a non-pecuniary sort.
William H. Rehnquist: In following Mr. Justice Marshall's question, that is now appealable and although the New York courts will hold it is law of the case, it would remain open in this case on appeal from that jury verdict, would it not, in this Court?
Stephen K. Carr: Well, theoretically if appealed from that judgment ever got this far, that might be the case. But we submit that this is a tidier way of handling the initial question.
William H. Rehnquist: Well, it may be tidier but a lot depends on what Congress has said as to what our jurisdiction is. Have you picked out which of the four exceptions to finality that this comes under in the Cox Broadcasting Company case?
Stephen K. Carr: No, sir, I have not.
Potter Stewart: It is not only what Congress has said, it really goes to the jurisdiction of this Court which is confined only to questions of federal law and -- it so happens that there has been a jury award for the plaintiff and a judgement entered on that jury verdict, but at least in theory this could have been remanded as it was by the New York Court of Appeals and there could have been a trial in which the defendant prevailed, and the federal question would never have been presented in this case.
Stephen K. Carr: Well, we are not faced with that question here today.
Potter Stewart: In fact, because of subsequent events. We may be faced with it today, but as suggested by my brother Rehnquist's question, and I must say, none of this questioning is even implicitly critical of you. It is the court that granted certiorari.
Stephen K. Carr: I understand, sir.
Thurgood Marshall: Mr. Carr, what happens if the appellate division reverses?
Stephen K. Carr: If the appellate division reverses, it would not reverse on the question of Juanita Alvez's claim for consortium. If the appellate division reverses, it would probably reverse on --
Thurgood Marshall: Correct.
Stephen K. Carr: -- instructions to the jury that may have been --
Thurgood Marshall: Then the appellate division leaves that intact, the $50,000, right?
Stephen K. Carr: Yes, sir.
Thurgood Marshall: It would leave it intact. And then we changed this judgement here, what happens then?
Stephen K. Carr: It changed this judgment of the New York State Court of Appeals?
Thurgood Marshall: Yes, sir.
Stephen K. Carr: Then I submit that her verdict becomes a nullity.
Warren E. Burger: Hers is dependent upon his, is it not?
Stephen K. Carr: Hers is a derivative of his.
Thurgood Marshall: We in effect reversed the new trial that she just went through.
Stephen K. Carr: Only that aspect of it as pertains to the wife.
Thurgood Marshall: We have two courts going on side by side.
Stephen K. Carr: Well, we gave this --
Thurgood Marshall: That is no way to run a railroad.
Stephen K. Carr: -- we gave this considerable thought before the trial and it was the judgment of those people involved in the trial, including the trial judge, that this particular federal question could be reserved by approaching it in this particular fashion. I had supposed that we were proper in doing that.
Warren E. Burger: Isn't any opinion we give -- doesn't it have some resemblance to an advisory opinion on the pure question of law that the Court of Appeals of the State of New York decided?
Stephen K. Carr: Your Honor, if we had settled the case during the trial stages and had come before you seeking your judgment on her cause of action for consortium, I believe it would have been an advisory opinion and we should not have attempted to do that. However, with a final judgment I do not believe that the nature of this Court's deliberations or determination would be advisory.
Warren E. Burger: You say final judgment, you mean the judgment of the Court of Appeals of New York.
Stephen K. Carr: No, I mean the final judgment of the trial court, the Supreme Court of New York County.
Warren E. Burger: How is that before us except that we have heard about it?
Stephen K. Carr: Well, it is --
Warren E. Burger: I am, frankly, as others seem to be, puzzled about what it is we being asked to do. To say that the Court of Appeals of New York announced the correct standard as a matter of law?
Stephen K. Carr: Well --
Warren E. Burger: Therefore that would tend to give support to the judgments you have now in the trial.
Stephen K. Carr: Right, but if in fact, as the New York Court of Appeals misinterpreted the federal law, as is our position, then the verdict she received would be a nullity.
John Paul Stevens: Mr. Carr, isn't this in terms of our jurisdiction just as though the intervenor had been a plaintiff who filed a complaint and the district judge dismissed the complaint and then there was an appeal to the court of appeals and the court of appeals reversed for a new trial? Here in effect they reversed and said let the intervenor come in and have a trial. Is it not perfectly clear that if there had been a reversal such as I described, this Court would have jurisdiction? This Court has many times taken cases where an original trial dismissal has been reversed on appeal and sent back for a new trial, and that is basically what happened here.
Stephen K. Carr: Yes, sir, that sounds analogous.
Thurgood Marshall: Can you give me a case that happened where it went back and then it came back up here?
Stephen K. Carr: I can't, Your Honor.
Thurgood Marshall: I'm sure you can't. And I say again, I'm not blaming this on you because we granted certiorari.
Stephen K. Carr: I had expected we has passed beyond that threshold issue --
Warren E. Burger: I'm sorry.
Stephen K. Carr: I would like to, if I may, discuss the merits of the appeal.
Warren E. Burger: You haven't much time left for that.
Stephen K. Carr: Any question concerning the claim for loss of consortium by the wife of an injured harbor worker has to begin and I submit has to end with the decision of Judge Friendly in the Ignori case decided in 1963. Judge Friendly recognized that it was a fresh and novel question when he addressed it at that time, at a time when the common law permitted a wife's claim for loss of consortium in only 12 of the states of this nation. But despite that fact, Judge Friendly did not dismiss her claim for loss of consortium but felt it was necessary to examine the decisional maritime law on the issue. The decisional maritime law produced only two cases where this particular question had arisen, and in both of those cases involving a claim by a wife of loss of consortium, the claim had been dismissed by the District Court. So Judge Friendly drew upon analogous maritime statutes to arrive at his decision, and the statute he looked at first and foremost was the Jones Act which was an act designed initially to remove an anomaly that existed in the maritime law. Prior to the passage of the Jones Act, a longshoreman could bring suit for negligence against a ship owner, whereas a seaman could not. In passing the Jones Act, Congress gave the right to the seaman to sue his employer for negligence, but it did so in a limited fashion. It restricted the right to the seaman himself by the very language of the act, which states any seaman may bring this cause of action. As a result, that act has been interpreted and constantly followed by the courts as granting only the right to sue for negligence to the seaman himself and not to his dependents and not to his relatives who might otherwise be entitled to do so were they governed by state statute. Judge Friendly also was careful to note that the Jones Act incorporated specifically the terms of the Federal Employers Liability Act which also restricts recovery to the person injured, and this Court so decided in Tonsellito long before the passage of the Jones Act. So judicial construction of the Federal Employers Liability Act imposed the same restrictions on the Jones Act permitting only suit against the ship owner by the seaman himself and not by the wife, not by any dependents or relatives and family. Using the Jones Act as the analogous law in the maritime field, Judge Friendly concluded that there was no right for a wife to sue for loss of consortium in a maritime cause of action, and that scholarly opinion remained the settled harmonious law in the maritime field until this Court's decision in 1974 in the Gaudet case, a wrongful death action. It is the petitioner's position that the Gaudet case, in a narrow majority opinion, finding a right for loss of consortium in widow should have that particular measure of damages confined to the narrow limitations that Higginbotham later placed upon Gaudet, that is a wrongful death situation within the territorial waters of the United States. After the Gaudet decision, there were some courts, lower courts, district and state courts that split just about evenly on this question as to whether Gaudet had actually had any effect on the viability of the Igneri rule. The only federal appellate court to address this question after the Igneri decision, after the Gaudet decision was Christofferson in the Fifth Circuit which found that Igneri was alive and well. We believe that it is the abiding concern of this Court to administer a uniform body of federal law in the maritime field, and that it is this concern that prompted the Court to decide the Moragne case the way it was decided, to reaffirm uniformity in an area that was a patchwork of strange and anomalous results following the Harrisburg decision which denied the right of wrongful death recovery under the general maritime law.
John Paul Stevens: Of course, Gaudet and Higginbotham together don't add up to much uniformity, do they?
Stephen K. Carr: No. That is one the problems, Your Honor. Gaudet kind of set off in a direction that was without precedent in the maritime filed by for the first time awarding loss of consortium in a wrongful death situation, contrary to the Death on the High Seas Act, contrary to the Federal Employers Liability Act, contrary to the Jones Act. And when this measure of damages was first examined by this Court subsequently in the Higginbotham case, Gaudet's holding on loss of consortium for pecuniary and non-pecuniary damages was confirmed to the territorial waters in wrongful death actions.
John Paul Stevens: Do you think we should overrule Gaudet?
Stephen K. Carr: Frankly, I believe overruling Gaudet would restore harmony and uniformity to this area of law, and that seems to be one of the ways of avoiding the anomaly which otherwise exists. For these reasons, we submit that even if Judge Friendly were to address the Igneri issue today as he did in 1963, despite changing times and changing patterns, women's rights, he would decide the issue exactly the same way today as he decided it in 1963, and he indicated as much in the concluding paragraph of his opinion when he said had the sexes of the parties been reversed, that is, had Peter Igneri, the husband, been suing for loss of consortium of his wife, Theresa, had she been injured aboard the vessel, he would have denied a loss of consortium claim to Peter Igneri even though common law recognized such a right in a husband. So that it is the petitioner's position that there is no discrimination in Judge Friendly's decision with respect to the sexes, that he decided the issue before him in an even-handed way, and that it was his intention to restore parity between longshoremen and seamen in this area of non-pecuniary speculative damages.
Harry A. Blackmun: Mr. Carr, to what extent do you think Judge Friendly relied on in an analogy to the common law in his interpretation of the maritime law?
Stephen K. Carr: Well, because it was a fresh and a novel issue, I think he gave scholarly concern to the common law. But by the same token, since he felt at that time that the common law was pretty much of a toss-up, I don't believe he placed that much reliance on the majority view in the common law.
Harry A. Blackmun: Do you agree that the majority view in the common law is now somewhat different that it was in 1963?
Stephen K. Carr: Oh, indeed it is, sir, but I don't think that has any real bearing because, as I said, when he concluded his opinion, he said were the roles of the sexes reversed he would arrive at the same decision by his analogy to the Jones Act.
Harry A. Blackmun: Well, whether Judge Friendly would have done it or not, should this Court be guided by the common law in fashioning a somewhat similar body of law in the maritime area, since we don't have any statutory guidance from Congress.
Stephen K. Carr: Well, I think we have a statutory guidance in areas of the maritime law that are analogous and those areas specifically are the Federal Employers Liability Act and the Jones Act and the Death on the High Seas Act. And I feel that those congressional expressions of policy should be paramount in this Court's determination as to whether or not such a cause of action exists under the general maritime law. I would like to reserve what time I have left for rebuttal, if I may, Your Honor.
Warren E. Burger: Very well, Mr. Carr. Mr. Matthews.
Paul C. Matthews: Mr. Chief Justice, and may it please the Court. The decision below of the New York State Court of Appeals places the maritime law in line with the overwhelming majority of the jurisdictions in the United States. It places it in line with the restatement of torts which allows this remedy of loss of society to either spouse for a serious injury to the other.
Warren E. Burger: What do you have to say about whether we should decide this case now or wait to see what happens as it goes up the hierarchy of courts in the State of New York?
Paul C. Matthews: Mr. Chief Justice, before coming down here I had given absolutely no thought to such a question. I had assumed, as Mr. Carr had, with the granting of certiorari that there was no question of the jurisdiction of this Court. I would --
Warren E. Burger: Well, I wasn't suggesting jurisdiction, I was -- suppose, for example, as someone suggested by a question, that the Court of Appeals reverses this and the Court of Appeals in New York for some reason goes along with that.
Paul C. Matthews: I can only, Your Honor, suggest something. I don't know if it is in keeping with the rules of this Court, but there is a procedure among the state courts of the State of New York when this case came up, upon the determination of this Court, that then we would clearly have a final determination and one which there would be no danger of becoming moot or coming back to this Court --
Warren E. Burger: You say stipulate to judgment absolute, you mean waive any right to review?
Paul C. Matthews: Waive any right to appeal as far as the decision, as far as the judgment for Juanita Alvez is concerned below. I think that if there is a problem, that that would solve it. Unfortunately, I have done no research on that point. I know --
Thurgood Marshall: And our opinion would be advisory?
Paul C. Matthews: If they did not?
Thurgood Marshall: Yes.
Paul C. Matthews: Well, I suppose that there is always the possibly that the defendant in this case might find some grounds for error in the record. That sort of thing may always happen. I can't state that, Your Honor.
William H. Rehnquist: Well, it is not either your fault or opposing counsel's, as you say when certiorari is granted you have a right to assume that there is jurisdiction. But if you will recall the proceedings this morning, the Chief Justice announced an opinion for the Court in which the writ of certiorari was dismissed as improvidently granted, which suggests that we on occasion recognize mistakes of our own in the exercise of our certiorari jurisdiction. And I think the issue of jurisdiction of this Court is one which we have to look to as well as you.
Paul C. Matthews: Well, as Your Honor could understand, as we counsel stand here before you arguing the causes of our clients, we think first in terms of those rights, as I think properly we should as attorneys, and perhaps we give less consideration to what the Court may feel is important as far as the possibility of the issue not being a final one. I know I could speak for myself and I assume for Mr. Carr, that we would both be bitterly disappointed if the Court did not reach the merits of this case not only as far as what is an important question with regard to the rights of the wife of an injured harbor worker, but also which may involve a serious question as to exactly what power the highest court of the state has in interpreting the decisions of this court in the maritime law. If it is appropriate --
Thurgood Marshall: Mr. Matthews --
Paul C. Matthews: Yes, sir?
Thurgood Marshall: -- I can only speak for myself, but when I participated in the conference on granting certiorari in this case, I didn't have any idea that you were going to try the case, and that is my confusion, that you went through with the trial. That is my confusion. I didn't assume you were going to go through with a trial.
Paul C. Matthews: Well, if I could state this, Your Honor, I don't see how the issue would have been any different if we had --
Thurgood Marshall: Well, what would have happened if we had set this case for argument on the same day as the trial, which one would you have gone to?
Paul C. Matthews: Well, there isn't any question about that, I would have been here, Your Honor. There is no question about that.
Thurgood Marshall: Well, isn't that a problem when you have a case in two courts?
Paul C. Matthews: Of course it is.
Thurgood Marshall: The same case?
Paul C. Matthews: Oh, there is no question about that. But I certainly couldn't see where we would be any better off if we had not had a trial. That I could not follow the logic of. I would follow the logic of waiting if it is the will of this Court to do so until the right of the defendant to appeal through the state courts has been exhausted. If that is the determination of this Court, yes, sir.
Thurgood Marshall: Now I really have a problem. You couldn't wait for this Court, but you want this Court to wait for your court. Do you see the problem when you have two courts? Do you see the problem there?
Paul C. Matthews: Your Honor, Juanita Alvez --
Thurgood Marshall: I'm not saying you can solve the problem.
Paul C. Matthews: No, sir. Juanita Alvez had to appeal from the determination made against her by special term which denied her the right to become a plaintiff in this case. If she did not take that appeal and perfect it within one year, her appeal would be dismissed and from there on the matter followed through the appellate processes of the State of New York and the appellate division reversed and found that there was a right to plead this cause of action and the Court of Appeals found that there was a right to assert it and, of course, this Court granted certiorari.
Byron R. White: Of course, you opposed the grant of certiorari.
Paul C. Matthews: Yes, sir.
Byron R. White: You wouldn't have been so bitterly disappointed if we denied cert, would you?
Paul C. Matthews: In fairness, Mr. Justice White, of course I would not be because I have the rights of the client to protect.
Byron R. White: Yes. So I take it that your co-respondent suggested that we should grant.
Paul C. Matthews: The co-respondent so-named was actually the employer third-party defendant and the corespondent I think should properly have been the petitioner or co-petitioner here, because as far as this issue was concerned their rights were clearly --
Byron R. White: I see that in acting as a respondent anyway, it was probably named that way because of our rules. Anyway, he did assert that the judgment was final within Cox Broadcasting, but in opposing cert you didn't raise any jurisdictional --
Paul C. Matthews: I did not, sir, no.
John Paul Stevens: Mr. Matthews, you suggested a moment or two ago that the fact that a trial has been held really doesn't have any bearing on the question of whether the order we are now reviewing or being asked to review was final. The question, the jurisdictional question as I understand it is when an appellate court remands a case for trial, is that a final order which we can review. I think we have done it hundreds and hundreds of times.
Paul C. Matthews: I'm sorry, sir, Mr. Justice Stevens, I'm sorry if I have caused any confusion with respect to my answer to a previous question. I meant to say, if I did misspeak, that I didn't think that it would have made any difference whether the trial had been held or whether it had not been held --
John Paul Stevens: Or had been postponed.
Paul C. Matthews: -- before the determination of this hearing.
John Paul Stevens: In other words, our jurisdiction to review the order of the New York Court of Appeals remanding the case to the trial court for trial is unaffected by the question of whether or not that trial is held before or after we actually reach argument. That is your point, I take it.
Paul C. Matthews: Yes, sir, I --
John Paul Stevens: You're dead right, and it seems to me we have many, many times reviewed appellate court orders when the appellate courts have sent a case back for trial. I think as a matter of discretion it is often unwise for us to do so because the case may go away. You might have lost this lawsuit and then the case would have become moot. But I am puzzled about the concern about the finality of the power to review.
William H. Rehnquist: From a state court, before you have a final judgment, the problem isn't just that the case may go away but that Congress has said that you have to have a final judgment in order to bring the case from the highest court of the state to this Court.
Paul C. Matthews: I regret to say, Your Honor, that I didn't come here prepared to argue that point, so --
John Paul Stevens: Well, perhaps you can help me on this, though. Suppose the case had gone back to trial after the Court of Appeals had for state purposes anyway finally disposed of the federal question and it said that there should be a trial and that the complaint could be amended and the widow should be allowed to try her case, is that issue any longer open in the state courts?
Paul C. Matthews: The --
John Paul Stevens: The issue of whether or not the widow can state a good cause of action.
Paul C. Matthews: I would say that it is -- if we have not been foreclosed by the determination of the Court of Appeals --
John Paul Stevens: Right.
Paul C. Matthews: -- and that certainly is a final action --
John Paul Stevens: You cannot -- so in the event if the case would have come out a certain way in the lower courts, that issue is definitely foreclosed from any kind of relitigation in the state courts?
Paul C. Matthews: I would certainly think so, yes, sir.
Warren E. Burger: Where would this situation be if after the Court of Appeals opinion had come down, while your petition for cert was pending here, the case had been settled, then we wouldn't have granted the petition for cert.
Paul C. Matthews: We would have been obliged I think, Mr. Chief Justice, to advise the Court that the case had been settled and that the controversy had become moot.
Warren E. Burger: So far as events within the state of New York were concerned, everyone would be bound by the Court of Appeals opinion, whether it was right or whether it is not right, in a federal sense.
Paul C. Matthews: I feel that that is a good point, Mr. Chief Justice, that regardless of whether the controversy had become moot, it would remain the law of the state of New York and counsel would have the argument that he advanced in coming before this Court, that this Court should consider the issue to settle for once and for all what the rights are under the maritime law.
Warren E. Burger: Well, suppose no appeal is taken now from the judgments that were described to us for $550,000?
Paul C. Matthews: Then certainly you have a final determination which is --
Warren E. Burger: Do we?
Paul C. Matthews: Do you not, sir?
Warren E. Burger: Is that judgment before us?
Paul C. Matthews: Oh, is it before you here today? I don't see how it could be if it is not on this record.
Warren E. Burger: Would there be anything for us to decide if no appeal is taken?
Paul C. Matthews: Well, I certainly felt that if the defendant consented to the entry of judgment or waived its right to appeal, that surely that matter would be here before you. But as again I say to you, I didn't come here prepared to argue theory, procedural theory on this and I could be way off. May I be heard on the merits or --
Warren E. Burger: Oh, yes, by all means.
Paul C. Matthews: I thank you. I feel that it would be strange indeed if a progressive and liberal determination of the rights of an injured party which prevails throughout the land were not to be granted by the maritime law where this Court certainly in Moragne, a unanimous decision, declared it to be the humanitarian policy to grant a remedy rather than to withhold it, and I think that it would be extremely ironic if such a remedy should stop at the water's edge. I think that there is no reason to go on now to the Gaudet decision in logic or justice to deny the right to a wife to recover these damages while allowing it to a widow. The analogy I think is compelling. This Court said in Moragne that in most respects the laws applied in personal injury cases will govern questions that arise in death cases.
Potter Stewart: Of course, whatever result is reached here in the light of Gaudet and Higginbotham is going to be an anomaly. It is either going to stop at the water's edge or it is going to stop at the blue water's edge, isn't it?
Paul C. Matthews: Well, I think I will skip ahead then, if Your Honor please --
Potter Stewart: Well, why don't you answer the question because perhaps I misunderstood.
Paul C. Matthews: I heartily disagree with Mr. Carr that the rights of the blue-water seamen will be substantially different than those of longshoremen or harbor workers.
Potter Stewart: Isn't it pretty clear under the Death on the High Seas Act as well as the Jones Act that there is no recovery for loss of consortium?
Paul C. Matthews: Well, it certainly has been affirmatively determined by this Court in Higginbotham that under the Death on the High Seas Act no such right exists. And it is clear enough that this Court 65 years ago in Michigan v. Vreeland determined that no such right existed under the FELA.
Potter Stewart: Which was incorporated in the Jones Act.
Paul C. Matthews: Yes, sir. This Court found no difficulty in overruling the Harrisburg case when that ancient --
Potter Stewart: That did not involve a statute.
Paul C. Matthews: It did not involve a statute, but Michigan v. Vreeland involved interpretation of a statute.
Potter Stewart: Yes.
Paul C. Matthews: But interpretation, Your Honor, not in any words where the statute had restricted the amounts that could be recovered. But if I could, I think I am now in my discussion on that, to the statutory Jones Act aspects of things --
Potter Stewart: And Death on the High Seas Act.
Paul C. Matthews: Yes, sir, and I didn't mean to confine myself to that because, as this Court recognized in Moragne, the unseaworthiness remedy has now become the primary vehicle for the blue-water seamen in recovering for his damages. In other words, the burden of proof of unseaworthiness is so much less than that of proving negligence that it is the rare case where there will be recovery under negligence and not under unseaworthiness.
Warren E. Burger: If there is an anomaly resulting because of Higginbotham, isn't that an anomaly that could be corrected by Congress?
Paul C. Matthews: It is an anomaly that could be corrected with all due respect by this Court by simply overruling Michigan v. Vreeland. I think that the interpretation of --
Potter Stewart: Well, we are still in a statutory construction case.
Paul C. Matthews: Yes, sir.
Potter Stewart: Unlike Moragne.
Paul C. Matthews: Unlike Moragne, yes, sir. I think that in construing the Jones Act in times past, this Court has found no difficulty in going beyond the bare bones of the words of the statute. In Maryland Casualty v. Cushing, this Court held that the Jones Act was broad enough to embrace an action not against the employer but against the insurance company. And in Kernan v. American Dredging, this Court felt that although the FELA mentioned negligence, that that was broad enough to include a non-negligent violation of a statute.
William H. Rehnquist: Well, it is one thing to construe a statute broadly, it is another thing to overrule a previous construction of the same statute, is it not? The cases you mentioned were not overruling previous statutory construction.
Paul C. Matthews: I would have to concede that point, yes, sir. I would like to indicate that in two cases cited in the brief, it is clearly pointed out, one of them being the Pesos case, that since we can perceive no logical, sound or reasonable basis to differentiate between the case where the husband was killed as contrasted to injured in respect to the wife's entitlement to recover for loss of consortium, we conclude that Ignerie has been overruled by Sealand Services as construed by Skidmore. And also in the Lemon case, also cited I believe in both briefs, the opinion of the Chief Judge for the Southern District of Georgia, "I am unable to see the rationality of a rule that if a defendant's negligence causes death, consortium can be recovered by the widow, but where it only results in injury a wife cannot." I take great issue with my brother, Mr. Carr, with regard to the situation as far as the Ignerie decision is concerned. The decision by Judge Friendly in the Ignerie case was by no means a dogmatic decision. It was an invitational decision, because in the decision it mentioned the common law by saying at least this much is true, if the common law recognized as wife's claim for loss of consortium, uniformly or nearly so, a United States admiralty court would approach the problem here by asking itself why it should not likewise do so. If the common law denied such a claim, uniformly or nearly so, the inquiry would be whether there was sufficient reason for an admiralty court's nevertheless recognizing one.
Warren E. Burger: We will resume there at 1:00 o'clock, and you have about nine minutes left.